                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


RONALDO DESIGNER JEWELRY, INC.                                                        PLAINTIFF

VS.                                                  CIVIL ACTION NO. 1:17cv2-DMB-DAS

JAMES B. COX, ET AL.
                                                                                   DEFENDANT

                       ORDER DISMISSING MOTIONS TO QUASH


       Before the court is Plaintiff’s [232] Motion to Quash Subpoena served on LeachGarner,

Inc. and [234] Motion to Quash Subpoena served on Rio Grande. Both subpoenas were issued by

this Court. However, the subpoena to LeachGarner, whose place of business is in Attleboro,

Massachusetts, commands production at the Rashauna Norment Law Firm in Little Rock,

Arkansas. Similarly, the subpoena to Rio Grande, whose place of business is Albuquerque, New

Mexico, commands production at the Rashauna Norment Law Firm in Little Rock, Arkansas.

Plaintiff moves to quash these subpoenas for violating the “hundred mile” rule. Fed. R. Civ. P.

45 (c)(2)(A) (“A subpoena may command . . . production of documents electronically stored

information, or tangible things at a place within 100 miles of where the person resides, is

employed, or regularly transacts business in person.”).

       The court finds that the instant motions to quash must be dismissed. Rule 45(a)(2)

requires that “[a] subpoena must issue from the court where the action is pending.” Fed. R. Civ.

P. 45(a)(2). However, “[o]n timely motion, the court for the district where compliance is

required must quash or modify a subpoena that . . . requires a person to comply beyond the

geographical limits specified in Rule 45(c).” Fed. R. Civ. P. 45(d)(3)(A)(ii) (emphasis added).

As previously stated, the subpoenas command production in Little Rock, Arkansas. Therefore,
while the subpoenas properly issued from this court, where the action is pending, the court of

compliance presides over disputes concerning production. See Johnson v. Simmons, 2015 WL

2155714 at * 1 (S.D. Miss. May 7, 2015) (citing Martensen v. Kock, 301 F.R.D. 562, 586 (D.

Colo. 2014)).

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motions to Quash [232 and 234] are

DISMISSED.

       SO ORDERED, this the 30th day of January, 2019.



                                     /s/ David A. Sanders
                                     UNITED STATES MAGISTRATE JUDGE
